Title: From James Madison to James Madison, Sr., [ca. 12] February 1782
From: Madison, James
To: Madison, James



Hond. Sir
[ca. 12] Feby 1782
A conveyance by a waggon returning to your neighbourhood this moment presenting itself I make use of it to forward you a collection of papers which have accumulated since the last supply. If there are any deficiencies be so good as to point them out to me. By the same conveyance I send to Mr. W. Maury 4 English grammars the price of which is 3 dollars which he is to remit thro’ you.
The disappointment in forwarding the money by Mr. Brownlow has been sorely felt by me, and the more so as the Legislature has made no provision for the subsistance of the Delegates that can be relyed on. I hope some opportunity will soon put it in your power to renew the attempt to transmit it, & that the delay will have made considerable addition to it. Besides the necessity of this supply for the common occasions I have frequent opportunities here of purchasing many scarce & necessary books at 1/4 of the price which if to be had at all they will hereafter cost me. If an immediate conveyance does not present itself for the cash, I wd. recommend that a bill of exchance on some merchant here be got of Mr. Hunter, Mr. Maury or other respectable Merchant; & forwarded by the post. This is a safer method than the, first, and I make no doubt is very practicable. I wish at all events the trial to be made & that speedily.
I recollect nothing new which is not contained in some of the late papers. present my affectionate regards to all the family. I have not time to add more, than that I am your dutiful Son
J. Madison Jr.
